


Exhibit 10.16

 

[g75142kei001.jpg]

PDF Solutions, Inc.

333 West San Carlos Street, Suite 700, San Jose, CA 95110 USA

 Telephone: 408 280 7900, Fax: 408 280 7915

www.pdf.com

 

December 29, 2008

 

Keith Jones

 

Dear Keith:

 

You and PDF Solutions, Inc. (“PDF” or the “Company”), signed an offer letter,
dated October 10, 2005 (the “Offer Letter”).  This letter agreement amends the
Offer Letter in order for the cash severance payments under the Offer Letter to
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).  Except as otherwise amended in this letter agreement,
the Offer Letter remains in full force and effect.

 

This letter agreement amends and restates Section 5 of the Offer Letter to read
in its entirety as follows:

 

“5.           Termination.  In the event that you experience an involuntary
separation, as defined in Treasury Regulation 1.409A-1(h) (“Separation”), by the
Company for a reason that is other than for (i) cause, (ii) death or
(iii) Permanent Disability (as defined below), provided that you satisfy the
Conditions (as defined below) within the Deadline (as defined below), then the
Company will provide you with the following severance:  (i) your base salary for
a period of six (6) months following your Separation (the “Salary Continuation
Period”), which will be payable at the then regular payroll rates over the
Salary Continuation Period in accordance with the Company’s standard payroll
schedule, commencing on the Company’s first regular payroll date that is at
least five (5) days after the Conditions have been satisfied and the Release’s
effective date; (ii) monthly premiums to continue your (and, if applicable, your
eligible spouse and dependents) Company health insurance under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for the period equal in length to
the Salary Continuation Period, commencing on the first day that you (and your
dependents) lose health care coverage under the Company’s health plans; provided
that you (or, if applicable, your eligible spouse and dependents) timely elect
to continue your health insurance under COBRA and are, and continue to be,
eligible for such benefits; and, (iii) acceleration of the vesting of all of
your stock options outstanding as of the date of your Separation such that you
vest, effective as of the date of your Separation, in the number of shares you
would have vested in had you continued to provide services to the Company for an
additional six (6) months

 

--------------------------------------------------------------------------------


 

following your Separation.  As a condition to receiving the benefits stated in
this paragraph, you hereby agree to release the Company from potential claims
through the date of Separation and to return all Company property within thirty
(30) days following the Separation (collectively, the “Conditions”), and you
will be required, and you hereby agree, to sign a standard general release of
claims in a form prescribed by the Company (the “Release”) within thirty (30)
days following the Separation (the “Deadline”).

 

For purposes of Code Section 409A, each payment that is paid under the preceding
paragraph is hereby designated as a separate payment.  Notwithstanding anything
to the contrary, each of the payments provided in connection with your
Separation is intended to be exempt from Code Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) and to the extent it is exempt pursuant
to such section, it will in any event be paid no later than the last day of your
second taxable year following the taxable year in which your Separation has
occurred; provided that, to the extent that any of such payments and any other
payments paid to you in connection with your Separation does not qualify to be
exempt from Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) or otherwise exceeds the limit set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) or any similar limit promulgated by
the Treasury or the IRS, the portion of the payments that does not qualify or
otherwise exceeds such limit, as determined by the Company in its sole
discretion, will be paid by no later than the fifteenth (15th) day of the third
(3rd) month following the end of your first (1st) tax year in which your
Separation occurs, or, if later, the fifteenth (15th) day of the third (3rd)
month following the end of the Company’s first (1st) tax year in which your
Separation occurs, as provided in Treasury Regulation Section 1.409A-1(b)(4).

 

Notwithstanding the above, if any of the payments provided in connection with
your Separation does not qualify for any reason to be exempt from Code
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) or
Treasury Regulation Section 1.409A-1(b)(4) and you are deemed by the Company at
the time of your Separation to be a “specified employee,” as defined in Code
Section 409A, each such payment will not be made or commence until the date
which is the first (1st) business day of the seventh (7th) month after your
Separation and the installments that otherwise would have been paid during the
first six (6) months after your Separation will be paid in a lump sum on the
first (1st) business day of the seventh (7th) month after your Separation. Such
deferral will only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) federal tax for which you would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral.

 

For purposes of this letter agreement, “Permanent Disability” means your
inability to perform the essential functions of your position with or without
reasonable accommodation for a period of one hundred and twenty (120)
consecutive days because of your physical or mental impairment.”

 

2

--------------------------------------------------------------------------------


 

This amendment to the Offer Letter may be executed by fax copies and scanned
images (exchanged via electronic mail) in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  To indicate your acceptance of this amendment to the
Offer Letter, please sign and date this letter in the space provided below and
return it to me.

 

 

Very truly yours,

 

 

 

PDF SOLUTIONS, INC.

 

 

 

 

 

John K. Kibarian

 

Chief Executive Officer & President

 

 

 

 

THE FOREGOING TERMS AND CONDITIONS

 

ARE HEREBY AGREED TO AND ACCEPTED:

 

 

 

 

 

Signed:

 

 

 

 

Print Name: Keith A. Jones

 

 

 

Date: December         , 2008

 

 

3

--------------------------------------------------------------------------------
